ACCEPTED
                                                                                                       06-15-00064-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                 11/13/2015 8:45:55 AM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK

                                             06-15-00064-CR

                                                                                 FILED IN
JONATHAN RAY SHEPHERD                           §                  6th COURT
                                                     IN THE SIXTH COURT  OF OF APPEALS
                                                §                           TEXARKANA, TEXAS
vs.                                             §    APPEALS              11/13/2015 8:45:55 AM
                                                §                             DEBBIE AUTREY
                                                                                   Clerk
STATE OF TEXAS                                  §    TEXAS


      SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

Now Comes, JONATHAN RAY SHEPHERD Appellant in the above styled matter, and brings

this his Second Unopposed Motion for Extension of Time to File Brief pursuant to Tex. R. App.

10(b) and would show the Court as follows:

(A) the deadline for filing the item in question;

The current deadline for appellant to file his brief is November 16, 2015


(B) the length of the extension sought;

The appellant request that Court extend the deadline to file the appellant’s brief until
December 14, 2015.


(C) the facts relied on to reasonably explain the need for an extension; and


The record on this appeal is substantial. The reporters record is twenty volumes and fills an
entire banker’s box. Counsel has been on the appellate case for approximately 75 days and is
still completing his exhaustive review of the record and compiling research related to the
issues identified for briefing

Counsel is a solo practitioner. Conflicting settings on matters in state and federal court have
reduced the amount of time that counsel had to complete the brief in this matter. It is
reasonable to anticipated that counsel will be able to complete the brief by December 11,
2015.
During the time period this matter has been pending counsel has been involved in the
following significant time consuming matters This is not an exhaustive list of the cases the
counsel has but instead pursuant to the Court policies on extensions on briefing demonstrates
the court settings and cases that have substantially impacted counsel’s ability to complete the
brief within the allotted time frame.:


State v. Jesus Ayala- (Special Prosecutor)- Sentencing occurred on November 5, 2015. The
case involved an indecency with a child wherein the certain circumstances required
substantial time to prepare of the case. The case number is F1361181, in the district court
of Dallas County 204th Judicial District Court

USA v. John Wiley Price et.al.- Along with Cheryl Wattley counsel represents Kathy
Nealy in a complex federal matter pending before United State District Court Judge Barbara
Lynn, in the United States District Court for the Northern District of Texas 3:14-CR-293.
The case was initially set for trial in January 2016. A continuance was recently granted until
September 2016.The discovery production by the government is the largest that counsel has
seen in twenty years of practice. The discovery is more than 10 gigabytes. In addition to
working on Mr. Shepherd’s appeal a substantial amount of time has been spent reviewing
discovery conferencing and preparing for trial an anticipated fou month trial this matter.

State of Texas v. Darrell Moore- This is an aggregated theft case wherein it is alleged that
wherein it is alleged that a law enforcement officer stole certain items. The case was initially
set to go to trial on November 9, 2015. The preparation for this trial is significant. The case
number is M15-24650. The case is in the Dallas County Criminal Court #9 The case was
continued until in January 2016.

USA v. Octavious Williams- This is a complex federal drug conspiracy in the Northern
District of Texas. Mr. Williams entered a plea this week. Prior to entering plea a substantial
amount of discovery had to reviewed with Mr. Williams in order to ensure that his plea was
intelligently made. The case number is 3:14-cr-00266-B. This case is pending before the
Honorable United States District Court Judge Jane Boyle.


Counsel is scheduled to be out of town this weekend on preplanned trip.

Although, counsel has diligently sought to complete the review and drafting of the appellate

brief counsel will not be able to complete the drafting of the brief by the November 16, 2015

deadline. The resolution of the matters in the above referenced cases now provides sufficient

time for completion of the brief. When counsel sought his first extension, counsel sought

until December 1, 2015. At that time, Counsel did not outline the matters which would
create the need for that amount time. This request is two weeks beyond the time set forth in

the initial request.



(D) the number of previous extensions granted regarding the item in question


Counsel has not been granted one previous extension. The Court did extend the deadline for the

appellant to file the brief upon counsel’s substitution into this case.


         WHEREFORE, PREMISES CONSIDERED, JONATHAN RAY SHEPHERD prays

that the Court enter an order granting an extension until December 14, 2015 for the appellant to

file his brief.

                                               Respectfully submitted,

                                               The Law Office of Russell Wilson II
                                               1910 Pacific Ave
                                               Dallas, TX 75201
                                               Tel: 4695730211
                                               Fax: 972-704-2907


                                               By:/S/ Russell Wilson II____________
                                                   Russell Wilson II
                                                  State Bar No. 00794870
                                                   Attorney for JONATHAN RAY SHEPHERD

                                  CERTIFICATE OF SERVICE

This is to certify that on November 13, 2015, a true and correct copy of the above and foregoing

document was served on the Upshur County District Attorney's Office, by email.



                                               S/ Russell Wilson II____________
                                               Russell Wilson II

                              CERTIFICATE OF CONFERENCE
I conferred with opposing counsel regarding an extension of time in this case was notified that

counsel did not oppose this an extension of time

                                            S/ Russell Wilson II____________
                                            Russell Wilson II